Title: From James Madison to John O. Lay, 6 August 1825
From: Madison, James
To: Lay, John O.


        
          Dear Sir
          Aug. 6. 1825
        
        I have recd yours of the 2d. inst: stating the proceeds of the two last Hhds of my Tobo. and enclosing a Certificate of their deposit in Bank.
        I do not doubt that the sales were made to the best advantage, nor are they short of what was looked for.
        I was not unaware of the objection to which very light Hhds were subject, & had given warning of it. The error has been occasioned by the difficulty of combining dryness & weight. The difficulty however may & ought to be got over in a satisfactory degree.
        Till within 10 Days past, our Tobo fields wore a flattering appearance: & it is not yet too late for a favorable season to recover them considerably from the effect of the prevailing drought; a continuance of wch. must however be fatal to the Tobo. crop & still more to the Corn, where not more than usually advanced towards maturity.
        I understand from Eddins that he desired the Augur to be a 2 inch one. If that on hand has been made for Pumps, & of course be much larger, it is wished, if practicable, that a smaller one may be substitutd. It is wanted for pipes that convey the water underground for more than a 1000 yards; & so large an Augur, would require trees proportionally large, or running out of the heart into the sap, cause them soon to rot. If a safe conveyance to Gordon’sville sd. offer it will thence easily reach its destination.
      